PER CURIAM.
B.R. appeals the trial court’s order terminating his parental rights and permanently depriving him of any right to his two children. We find that the record supports the trial court’s order terminating B.R.’s parental rights. See Kingsley v. Kingsley, 623 So.2d 780, 787 (Fla. 5th *672DCA 1993)(holding that trial court’s findings must be affirmed if there is evidence in the record that would support any theory or principle of law which would support the trial court’s judgment in favor of terminating parental rights).
Accordingly, we affirm the trial court’s termination of B.R.’s parental rights.
STEVENSON, SHAHOOD and HAZOURI, JJ., concur.